Citation Nr: 0321070	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from April 1972 to April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in April 1999, which found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a psychiatric disorder.  

The issue of service connection for a psychiatric disorder 
will be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  In January 1978, the Board denied the veteran's claim for 
entitlement to service connection for a psychiatric disorder. 

2.  Evidence submitted since the January 1978 Board decision 
denying the veteran's claim for service connection for a 
psychiatric disorder is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1978 Board denial of the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2002).  

2.  Evidence submitted since the January 1978 Board denial of 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder is new and material; thus, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide forms and assist in their completion as required in 
38 U.S.C.A. § 5102.  However, with respect to VA's duty to 
notify, and assist, the Board will address these as they 
relate to the merits of the claim in the Remand portion of 
this decision.  



B.  New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

The Board's 1978 decision is a final decision not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b).  
In order to reopen his claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Evidence associated with the claim at that time included 
available service personnel and medical records, which show 
complaints of nervousness and anxiety treated on occasion 
with Valium.  A separation examination report reflects a 
history of nervous trouble.  A psychiatric clinical 
evaluation resulted in normal findings.  In April 1975, a 
private physician reported treating the veteran since May 
1974 for anxiety, hyperventilation, and dizziness.  A VA 
treatment record dated in May 1975 shows a diagnosis of 
hysterical neurosis, disassociative type.  The veteran's wife 
attested to her husbands anxiety, unbalanced behavior and 
nervousness since service.  She observed that his pre-service 
behavior was normal.  Finally, a VA examination dated in 
November 1976 revealed hysterical neurosis.  

Based on those facts, the Board concluded in January 1978 
that the nervous episode in service was isolated and not 
related to the later post service episodes of anxiety.  Thus, 
service connection was denied.  

Evidence submitted since the denial in 1978 shows that the 
veteran has a diagnosis of undifferentiated schizophrenia 
dating from September 1977.  This was noted to be his first 
admission.  The record was apparently not associated with the 
claim at the time of the Board's 1978 decision.  A current 
treatment record, dated in October 2000, relates the 
currently diagnosed chronic undifferentiated type 
schizophrenia to service.  A VA Interim report from a 
physician shows that the veteran was considered chronically 
and severely ill due to schizophrenia, and that the examiner 
felt the disability was service related.  

As previously stated, the 1978 Board decision was final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

Subsequent to his attempt to reopen the claim in June 1998, 
the veteran submitted the aforementioned medical report dated 
in October 2000 from a 
physician who was providing a psychiatric examination to the 
veteran.  The examination report contains the doctor's 
opinion that the veteran's current schizophrenia was related 
to service.  Also submitted were statements from the 
veteran's comrade, dated in November 1998.  Also, statements 
from his wife have been submitted.  They attested to his 
behavior change during and since service.  

This evidence, received since the Board's January 1978 
decision, includes an opinion from a physician which 
indicates that the veteran currently has a psychiatric 
disorder that is related to service.  The evidence was not 
previously submitted to agency decision makers, it bears 
directly and substantially upon the specific reason for the 
prior denial, it is neither cumulative nor redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, supra; 38 
C.F.R. § 3.156.  As such the Board finds that this evidence 
is new and material and the claim is reopened.


ORDER

New and material having been presented to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
the claim is reopened.  To that extent only, the claim is 
granted.  


REMAND

The record shows that the requirements of the VCAA were set 
forth generally in a letter furnished to the appellant and 
his representative in September 2001.  However, additional 
action is necessary in order to fulfill the duty to inform as 
well as the duty to assist.  Specifically, neither the VCAA-
notice letter of September 2001 nor the Statement of the Case 
issued in August 2001 fully informed the veteran of the 
actual laws and regulations pertinent to the claim and did 
not set forth the VCAA laws.  

The veteran indicated in his substantive appeal that he 
wanted a personal hearing at the RO.  He later indicated that 
he wanted to postpone the hearing until all available 
clinical service records were obtained.  The RO thoroughly 
searched for these records, and received notification from 
the National Archives in February 2001 that no additional 
records were located.  The veteran was informed of this, but 
has not indicated whether he now wishes to proceed with a 
hearing.  He has not withdrawn his request.  This should be 
clarified on Remand.  

Moreover, now that the claim is reopened, the Board believes 
that a specialist medical opinion is needed as to the 
likelihood of whether any of the veteran's current disability 
is related to service, to include whether behaviors noted in 
service were at least as likely as not manifestations 
schizophrenia.  The examination by the October 2000 examiner 
did not indicate it was based on a review of the record.  
Additionally, the veteran and his wife have referred to 
ongoing treatment, and it is unclear whether additional 
private treatment records are available.  The veteran has 
also been awarded Social Security Administration (SSA) 
disability benefits.  

In view of the above, and from review of the evidence in the 
claims file, additional development consistent with the VCAA 
duties to notify and assist are warranted.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran has also indicated that he is receiving ongoing 
treatment for his psychiatric disorder at the local VA 
clinic.  These records should be sought on remand.

Accordingly, the appeal is REMANDED for the following action:

1.  Contact the veteran and clarify whether 
he still desires a hearing.  If he does, 
schedule the veteran for a personal hearing 
at the RO.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for any psychiatric disorder 
since his separation from service, including, 
but not limited to, the Puerto Rico, 
Mayaguez, and Rio Piedras VA facilities.  
Obtain records from each health care provider 
the veteran identifies.
3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from the SSA copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits.

4.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
examination by a psychiatrist.  Send the 
claims folder to the doctor for review.  Ask 
the doctor to state in the report if the 
claims folder was reviewed.  All necessary 
tests, including psychological testing if 
indicated, should be conducted and all 
clinical findings reported in detail.  
The doctor is requested to indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s).  
The doctor should also provide an opinion as 
to the date of onset and etiology of any 
psychiatric disorder identified on 
examination.  Is it at least as likely as not 
that any psychiatric disorder identified on 
examination had its onset during active 
service or within the first post-service year 
(i.e., by April 1975) or is related to any 
in-service disease or injury?

In rendering this opinion, the doctor should 
review and discuss the medical records in 
detail.  The doctor must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above, is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claim.  

6.  Finally, readjudicate the veteran's claim of 
entitlement to service connection for a psychiatric 
disorder, with application of all appropriate laws 
and regulations and consideration of any additional 
information obtained.  If the decision with respect 
to the claim remains adverse to the veteran, he and 
his representative should be furnished an SSOC and 
afforded a reasonable period of time within which 
to respond thereto.  The SSOC must include citation 
to 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.159 (2002).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



